internal_revenue_service number release date index number ------------------- ------------------------------------------------------------ -------------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number -------------------- refer reply to cc psi b03 plr-137922-14 date date x ------------------------------------------------------------------------------------------------------ ------------------------ legend state ------------- dear -------------- this letter responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a corporation organized under the laws of state x intends to form a publicly_traded_partnership and effect an initial_public_offering ipo the partnership will provide timber processing transportation storage and marketing services specifically after the ipo the partnership will directly or indirectly conduct some or all of x’s current wood pellet and wood chipping business currently x’s wood pellet business consists of the following activities x acquires timber feedstock including raw logs that it will debark and chip mill chips roundwood chips bole chips sawdust and kiln dried residue from both softwood and hardwood sources hereinafter feedstock after arrival at the facility the feedstock is screened and size reduced and then dried in a rotary style dryer to reduce moisture content except for the kiln dried residue the dried particles are combined with the kiln dried residue and then size reduced again to achieve uniform consistency before being sent through a pellet mill the pellet mill operates by forcing the feedstock plr-137922-14 through holes under pressure the intense pressure raises the temperature of the feedstock which assists in binding the particles into wood pellets without the addition of any binding agents blades cut the pellets to size x stores the wood pellets in pellet silos these stored pellets are then directly loaded for bulk sales or bagged for sales to third party retailers x operates timber processing mills as a part of its current wood chipping business whereby logs are debarked debarked logs are chipped chips are screened for oversized and undersized chips and re-chipped as needed chips are stacked for storage loaded onto trucks or train cars for immediate delivery or directly conveyed to a customer’s facility bark is separated and sent for separate processing and bark is screened and distributed to the customer x may provide just the operating services or x may also finance construct and maintain the mill that x operates with its own employees x typically charges a per ton fee for its processing services but may also charge a per hour fee coupled with a per month supervisory fee x may additionally charge a fee that reimburses x’s construction costs plus a reasonable rate of return for the facility law sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber plr-137922-14 sec_1_7704-4 of the income_tax regulations provides that an activity constitutes processing if it is performed to convert raw mined or harvested products or raw well effluent to substances that can be readily transported or stored as described in sec_1_7704-4 sec_1_7704-4 provides that an activity constitutes processing of timber if it is performed to modify the physical form of timber including by the application of heat or pressure to timber without adding any foreign substances processing of timber does not include activities that add chemicals or other foreign substances to timber to manipulate its physical or chemical properties such as using a digester to produce pulp products that result from timber processing include wood chips sawdust rough lumber kiln-dried lumber veneers wood pellets wood bark and rough poles products that are not the result of timber processing include pulp paper paper products treated lumber oriented strand board plywood and treated poles sec_1_7704-4 provides that an activity constitutes transportation if it is performed to move minerals or natural_resources and products under sec_1_7704-4 or including by pipeline marine vessel rail or truck except as provided in sec_1_7704-4 transportation does not include the movement of minerals or natural_resources and products produced under sec_1_7704-4 or directly to retail customers or to a place that sells or dispenses to retail customers retail customers do not include a person who acquires oil or gas for refining or processing or a utility sec_1_7704-4 provides that an activity constitutes marketing if it is the bulk_sale of minerals or natural_resources and products under sec_1_7704-4 or except as provided in sec_1_7704-4 marketing does not include retail sales sales made in small quantities directly to end users which includes the operation of gasoline service stations home heating oil delivery services and local natural_gas delivery services sec_1_7704-4 provides that marketing also includes certain activities that facilitate sales that constitute marketing under sec_1_7704-4 and ii including packaging sec_1_7704-4 provides that if the partnership is in the trade_or_business of performing a sec_7704 activity qualifying_income includes income received to reimburse the partnership for its costs in performing that sec_7704 activity whether imbedded in the rate the partnership charges or separately itemized reimbursable costs may include the cost of designing constructing installing inspecting maintaining metering monitoring or relocating an asset used in that sec_7704 activity or providing office functions necessary to the operation of that sec_7704 activity such as staffing purchasing supplies billing accounting and financial reporting for example a pipeline operator that charges a customer for its cost to build repair or schedule flow on the pipelines that it operates will have qualifying_income from such activity whether or not it itemizes those costs when it bills the customer plr-137922-14 conclusion based solely on the facts submitted and representations made we conclude that the income derived from the processing transportation storage and marketing of wood pellets and wood chips constitutes qualifying_income within the meaning of sec_7704 except as specifically provided we express or imply no opinion as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether the partnership will meet the percent gross_income requirement of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 in addition this ruling does not apply to retail sales made directly to end users this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of the partnership under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling requests it is subject_to verification on examination sincerely s holly porter chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
